Opinion by
Mr. Justice Mitchell,
The only question involved in this appeal not discussed and determined in W. W. & I. H. Brownfield’s Appeal, No. 279, opinion filed herewith, ante, p. 151, is raised by the assignment of error to the finding of the auditor that the legacy to appellant was not absolute but in trust.
The will of the téstator gave, inter alia, a legacy to this appellant, equal to one sixth the value of the coal under the land devised to his sons, and provided, “ I direct my executors to invest in some sáfe way the bequest of my daughter Anna and to retain control of the same, allowing her the use of the same, or if the said investment should be an interest or dividend bearing investment, to pay over to her semi-annually the interest thereof during her life, and if she should die without leaving lawful issue surviving her,” then over, etc., and if issue, then to hold until they should reach full age, etc.
The trust thus imposed by the testator was not disturbed in any way by the agreement of the children in March, 1891. It could not have been, for the will was not attached in any way, and its provisions are clear. But the agreement had no such object. It was merely to liquidate the amount of the legacy which the will made dependent on the value of the coal. This was in affirmance not in antagonism to the will, and in no way affected the trust.
Appeal dismissed at the costs of appellant.